In a proceeding pursuant to CPLR article 78 inter alia to review two determinations of the Commissioner of the New York State Department of Social Services, each dated October 24, 1974, which, after statutory fair hearings, affirmed separate orders of the Commissioner of the Orange County Department of Social Services which directed reductions in certain grants of public assistance, the appeal is from a judgment of the Supreme Court, Orange County, entered April 29,1975, which, inter alia, (1) adjudged this a proper class action, (2) annulled the determinations under review and (3) remanded the matter to the State Commissioner for further proceedings. Judgment modified, on the law, by deleting therefrom the first decretal paragraph and substituting therefor a provision to the effect that this proceeding may not be maintained as a class action. As so modified, judgment affirmed, without costs. The determinations were rendered in the absence of findings of willfulness and undue hardship, contrary to the applicable paragraphs of 18 NYCRR 352.31(d). Although we hold that this is not a proper case for a class action (see Matter of Scarpelli v Lavine, 48 AD2d 899; Matter of Mann v Lavine, 49 AD2d 879), we nevertheless affirm the remand for further proceedings. Hopkins, Acting P.J., Martuscello, Margett, Christ and Munder, JJ., concur.